Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00140-CV

                    IN THE INTEREST OF L.P. AND C.P., Children

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 18-10-1012-CVA
                     Honorable Melissa DeGerolami, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 26, 2020.


                                              ________________________
                                              Liza A. Rodriguez, Justice